   Case: 1:18-cr-00109-TSB Doc #: 130 Filed: 12/03/19 Page: 1 of 3 PAGEID #: 676




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                   Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988                 www.ca6.uscourts.gov




                                                 Filed: December 03, 2019



Ms. Megan Lynn Gaffney
Office of the U.S. Attorney
221 E. Fourth Street
Suite 400
Cincinnati, OH 45202

Ms. Stephanie Franxman Kessler
Pinales, Stachler, Young & Burrell
455 Delta Avenue
Suite 105
Cincinnati, OH 45226

Mr. Matthew Singer
Office of the U.S. Attorney
221 E. Fourth Street
Suite 400
Cincinnati, OH 45202

                     Re: Case No. 19-4171, USA v. Andrey Shuklin
                         Originating Case No. : 1:18-cr-00109-1

Dear Counsel,

   This appeal has been docketed as case number 19-4171 with the caption that is enclosed on a
separate page.

    Even if the defendant filed the notice of appeal, Sixth Circuit Rule 12(c)(1) requires that
counsel continue representation on appeal until specifically relieved by this Court. If a convicted
defendant did not qualify to proceed in forma pauperis in the district court but appears to qualify
on appeal, Sixth Circuit Rule 24 requires that "trial counsel must see that the defendant
completes CJA Form 23 (for an incarcerated defendant) or Fed. R. App. P. Form 4 (for a
defendant not incarcerated) and files it in the district court." Counsel's failure to act in this
situation may result in adverse action from this court.
   Case: 1:18-cr-00109-TSB Doc #: 130 Filed: 12/03/19 Page: 2 of 3 PAGEID #: 677




   Before preparing any documents to be filed, counsel are strongly encouraged to read the Sixth
Circuit Rules at www.ca6.uscourts.gov. If you have not established a PACER account and
registered with this court as an ECF filer, you should do so immediately. Your password for
district court filings will not work in the appellate ECF system.

    At this stage of the appeal, the following forms should be downloaded from the web site and
filed with the Clerk's office by December 17, 2019. Additionally, the transcript order must be
completed by that date. For further information and instructions on ordering transcript
electronically, please visit the court's website.

                                 Appearance of Counsel
                   Appellant:    Transcript Order docket entry
                                 Application for Admission to 6th Circuit Bar (if applicable)


                   Appellee:     Appearance of Counsel
                                 Application for Admission to 6th Circuit Bar (if applicable)

   More specific instructions are printed on each form. If the filing fee for the appeal is due
because the appellant is not indigent, it must be paid to the District Court by December 17,
2019. These deadlines are important -- if the initial forms are not timely filed or the filing fee is
due but not paid, the appeal will be dismissed for want of prosecution.

   If you have questions after reviewing the forms and the rules, please contact the Clerk's office
for assistance.

                                                   Sincerely yours,

                                                   s/C. Anthony Milton
                                                   Case Manager
                                                   Direct Dial No. 513-564-7026


Enclosure
     Case: 1:18-cr-00109-TSB Doc #: 130 Filed: 12/03/19 Page: 3 of 3 PAGEID #: 678




                OFFICIAL COURT OF APPEALS CAPTION FOR 19-4171




UNITED STATES OF AMERICA

             Plaintiff - Appellee

v.

ANDREY SHUKLIN

             Defendant - Appellant
